      Case 7:19-cv-00084 Document 1 Filed on 03/19/19 in TXSD Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

FIDELITY & GUARANTY LIFE           §
INSURANCE COMPANY,                 §
                                   §
                                   §
    Plaintiff,                     §
                                   §
v.                                 §                C.A. No. 7:19-cv-00084
                                   §
                                   §
RUBEN V. CANTU and MARIA L. CANTU, §
                                   §
    Defendants.                    §


                                         COMPLAINT


       Plaintiff, Fidelity & Guaranty Life Insurance Company (“F&G Life”) files its complaint

against Ruben V. Cantu and Maria L. Cantu (“Defendants”), and states:

                                           PARTIES

       1.      Plaintiff. F&G Life is an Iowa corporation with its principal place of business in

Des Moines, Iowa.

       2.      Defendants. Ruben V. Cantu and Maria L. Cantu are residents and citizens of

Texas and each may be served with process at 407 W. Roosevelt, Rio Grande City, Texas 78582

and/or 5223 East Hinojosa Street, Rio Grande City, Texas 78582.

                                JURISDICTION AND VENUE

       3.      Jurisdiction. The Court has subject matter jurisdiction of this case pursuant to 28

U.S.C. §1332. In that regard, F&G Life is a citizen of Iowa, and Defendants are citizens of

Texas. There is complete diversity of citizenship between F&G Life and Defendants, and the

amount in controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs.

Complaint – Page 1
       Case 7:19-cv-00084 Document 1 Filed on 03/19/19 in TXSD Page 2 of 4



          4.    Venue. Venue is proper in this district and division pursuant to 28 U.S.C. §1391

because a substantial part of the events or admissions giving rise to the claim occurred in this

judicial district, the subject insurance application was signed in this judicial district, and

Defendants reside in this judicial district.

                                       OPERATIVE FACTS

          5.    The Application. In February 2016, Ruben Cantu, Jr. (the “Insured”), then 22

years of age, applied to F&G Life for a universal life insurance policy. The Insured designated

his parents, who are the Defendants herein, as beneficiaries, each with a 50% interest in any

policy proceeds.

          6.    The Policy. Relying on the representations and statements on the application,

F&G Life issued Flexible Premium, Adjustable Death Benefit, Universal Life Insurance Policy

no. LB051920 (the “Policy”) to the Insured on April 19, 2016, with an initial death benefit face

amount of $500,000.00. The Policy includes a suicide exclusion if the insured dies by suicide,

while sane or insane, within 2 years from the date of issue or from the effective date of the last

reinstatement. In that event, no death benefits are payable, and F&G Life’s payment is limited to

returning the premiums paid on the Policy.

          7.    Death of Insured. On or about July 13, 2016, the Insured died. The death

occurred within months of the effective date of the Policy.

          8.    The Claim. Defendants thereafter submitted a claim for death benefits under the

Policy.

          9.    Claim Investigation. During the course of the claim investigation, F&G Life

obtained the certificate of death, which identifies the cause of death as asphyxia by hanging and

the manner of death as suicide. The claim was denied based on the suicide exclusion of the


Complaint – Page 2
      Case 7:19-cv-00084 Document 1 Filed on 03/19/19 in TXSD Page 3 of 4



Policy, and F&G Life returned the premiums paid on the policy. The premium refund check was

cashed. Almost a year later, Defendants have now disputed the findings and have demanded the

Policy proceeds. Therefore, an actual controversy exists as to the manner of death of the Insured.

                                      CAUSE OF ACTION

       10.     Declaratory Judgment.         F&G Life requests the Court to grant declaratory

judgment relief pursuant to 28 U.S.C. §2201 and/or Tex. Civ. Prac. & Rem. Code §37.001 and to

declare the rights of the parties under the Policy. F&G Life seeks an adjudication that it has no

obligation or liability under the Policy to pay death benefits, based on the suicide exclusion, and

that F&G Life’s obligation is limited to returning the premiums paid under the Policy. F&G Life

also seeks to recover its reasonable attorneys’ fees and costs incurred in obtaining this relief.

                                     RELIEF REQUESTED

       11.     Prayer. F&G Life requests the following relief:

               (a)     That Defendants be served with process and be
                       required to answer in the time and manner
                       prescribed by law;

               (b)     That the Court grant the declaratory judgment relief
                       requested above and award F&G Life its reasonable
                       attorneys’ fees and costs; and

               (c)     That F&G Life have such other and further relief,
                       both general and special, at law and in equity, to
                       which F&G Life may show itself to be justly
                       entitled.




Complaint – Page 3
      Case 7:19-cv-00084 Document 1 Filed on 03/19/19 in TXSD Page 4 of 4



                                    Respectfully submitted,

                                    By: /s/ Andrew G. Jubinsky
                                          Andrew G. Jubinsky
                                          Attorney-in-Charge
                                          State Bar No. 11043000
                                          Fed. I.D. # 8603
                                          andy.jubinsky@figdav.com
                                          Raha Assadi
                                          Texas Bar No. 24105444
                                          Fed. I.D. No. 3265265
                                          raha.assadi@figdav.com

                                         FIGARI + DAVENPORT, LLP
                                         901 Main Street, Suite 3400
                                         Dallas, Texas 75202
                                         (214) 939-2000 – Telephone
                                         (214) 939-2090 – Facsimile

                                    ATTORNEYS FOR PLAINTIFF




Complaint – Page 4
